DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Examiner
The current Examiner respectfully notes that Stephanie Delich is the new Examiner for the instant application. Further correspondence should be directed to Examiner Delich as appropriate. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 November 2021 has been entered.
 
Status of Claims
This is a non-final action in response to entered RCE.
Claims 1-7 and 9-15 have been amended.
Claims 23-24 have been canceled. Claims 8, 16-17, and 19 were previously canceled.
Claims 25-26 are added as new.
Claims 1-7, 9-15, 18, 20-22 and 25-26 are currently pending.

Response to Arguments
Applicant's arguments filed on 26 November 2021 have been fully considered but they are not persuasive.
Applicant argues that the amended claims sufficient overcome the previous 101 rejection.  Examiner respectfully disagrees.  This argument has been fully considered but is moot in view of the new/updated grounds of rejection set forth below.  
Unlike McRo, the claims do not set forth a technical process that achieves the same results as a different manual process and therefore does not illustrate a technological improvement.  The claims instead set forth a series of steps that use computer systems as tools to implement a business process, specifically related to allocating capacities in a fulfillment center, thus planning/scheduling for order fulfillment.  The systems that are set forth in the claims as additional elements merely apply the exception and do not meaningfully limit the implementation of the abstract idea.  They do not set forth any functions that are essential to the ability to execute the claimed methodology but instead act as an obvious mechanism to apply the exception.  There is no indication that the ability to transmit instructions for shipping products based on a capacity allocation and shipping buffer determination improves the functioning of the computer system itself, there is no support that this is a technical solution to a technical problem, because allocating 
Applicant argues that the previously cited references fail to teach the concept claimed relating to adding an electronic elastic shipping buffer comprising shipping delay days to the orders to prevent second orders from being shipped during a first time period and to prevent second orders from being delivered at the final second destinations after the second dates of the low priority SLA.  These arguments have been considered and are persuasive.  None of the prior art of record taken teach a non-obvious combination where shipping capacities are pre-allocated to low and high priority SLAs, receiving orders comprising the particulars set forth in the claims, allocating amounts of the capacity for the orders during set time periods, receiving additional orders, allocating additional amounts of the shipping capacity, after allocating the second amount, determining and adding a shipping buffer that comprises delay days to prevent shipping and delivery according to designated criteria, releasing the capacity and transmitting instructions to ship products accordingly.  The art based rejections are respectfully withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-7, 9-15, 18, 20-22 and 25-26 are rejected under 35 U.S.C. § 101 because the claimed inventions are directed to a judicial exception without significantly more.
The independent claims recite preallocating portions of  shipping capacity for a fulfillment center to service level agreements, receiving orders, allocating amounts of portions of the shipping capacity, determining that dates of some orders occur after dates of other orders, adding a shipping buffer comprising delay days, and releasing the amount of shipping capacity thereby allowing orders to be shipped.  These limitations as drafted, illustrate a process that relates to a certain method of organizing human activity.  Specifically ,the claims set forth a series of steps reciting subject matter relating to sales order fulfillment and shipping processing which are considered commercial interactions relating to sales and order fulfillment.  Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims recite additional elements including one or more processors that perform the steps at an allocation system, using an allocation system, receiving from electronic devices, using a shipping buffer system to determine an “electronic” shipping buffer and transmitting instructions.  The receiving at the allocation system from electronic devices and transmitting instructions to a shipping system are recited at a high level of generality and amount to merely data gathering and transmission, which are forms of insignificant extra solution activity.  Using the allocation system, using a shipping buffer system to determine an “electronic” elastic shipping buffer and performing steps at the allocation system are also 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong 2, the additional elements in the claims amount to no more than mere instructions to apply the exception using generic computer component systems.  The same analysis applies here in 2B and does not provide an inventive concept.  
For the receiving and transmitting steps that were considered extra solution activity in Step 2A, these have been re-evaluated in Step 2B and determined to be well-understood, routine and conventional activity in the field.  The specification does not provide any indication that the processors and system are anything other than off the shelf generic computer components and the Symantec, TLI and OIP Techs court decisions in MPEP 2106.05d indicate that mere collection, receipt or transmission of data over a network are well-understood, routine and conventional functions when claimed in a merely generic manner, as they are here.
Dependent claims 2-7, 10-15, 18, 20-22 and 25-26 include all of the 
Therefore, Claims 1-7, 9-15, 18, 20-22 and 25-26 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hurwich (US 2017/0300984) Platform for Prediction of Consumption and Re-ordering of goods, specifically, using buffer or slack time considerations.
Martin et al. (US 5,809,479) On-Time delivery, Tracking and Reporting, specifically anticipating shipping delays and adding that into targeted ship dates.
Ranganath et al. (US 2001/0037245) Point of sale device, e-commerce system and method for order processing and inventory management, specifically adding shipping delays associated with selected delivery methods into a typical processing time.
Shao et al. (US 2015/0324740) Generating an optimized ship schedule to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288. The examiner can normally be reached Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623